Dismissed and Memorandum Opinion filed June 25, 2009







Dismissed
and Memorandum Opinion filed June 25, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00382-CV
____________
 
JUAN MORENO and YADIRA RAMIREZ, Appellants
 
V.
 
HAWKINS INSURANCE, ET AL., Appellees
 
 

 
On Appeal from the
County Civil Court at Law No. 3
Harris County,
Texas
Trial Court Cause
No. 840016
 

 
M E M O R
A N D U M   O P I N I O N
This
appeal is from a judgment signed March 16, 2009.  No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court that
appellants did not make arrangements to pay for the record.  




On May
22, 2009, notification was transmitted to all parties of the court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellants paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P.
37.3(b).  Appellants have not provided this court with proof of payment for the
record. 
In
addition, our records show that appellants have neither established indigence
nor paid the $175.00 appellate filing fee.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent);Tex. R. App. P. 20.1 (listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same).  
On May
21, 2009, the Court ordered appellants to pay the appellate filing fee within
fifteen days and gave appellants notice that this appeal was subject to
dismissal.  See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  To date, appellants have not paid the filing fee.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Frost.